676 So. 2d 493 (1996)
David Miranda ANDINO, Appellant,
v.
STATE of Florida, Appellee.
No. 96-98.
District Court of Appeal of Florida, Fifth District.
June 28, 1996.
James B. Gibson, Public Defender, and S.C. Van Voorhees, Assistant Public Defender, Daytona Beach, for Appellant.
No Appearance for Appellee.
HARRIS, Judge.
In this Anders appeal, we affirm the judgments and sentences imposed in each case, but strike the imposition of public defender's fees because the record does not establish that appellant was advised of his right to contest the amount of the fees. See Allmond v. State, 668 So. 2d 1120 (Fla. 5th DCA 1996). Although a separate final judgment for the public defender's fees stated that appellant may contest the amount within 30 days, that judgment does not show that a copy was served on appellant. On remand, the trial court may reconsider the imposition of the fees after compliance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure.
JUDGMENTS and SENTENCES AFFIRMED; PUBLIC DEFENDER'S FEES STRICKEN; and REMANDED.
THOMPSON and ANTOON, JJ. concur.